DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response received on 21 October 2022 has been placed in the file and was considered by the examiner.  An action on the merit follows.
Response to Amendment
The amendments filed on 10/21/2022 have been fully considered.  Response to these amendments is provided below.

Summary of Amendment/ Arguments and Examiner’s Response:
The applicant has amended the claims and has argued that the prior art does not teach the claimed limitations.
All arguments are moot in view of new grounds of rejection, below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 15, 19, 31 and 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication NO. 20180055582 (Krimsky) in view of U.S. Patent Application Publication No. 20150080705 (Partanen et al).
Regarding claim 7, Krimsky discloses a method for performing ablation planning and/or performance (fig. 4a) using an image processing apparatus having one or more processors (fig. 2), the method comprising: visualizing or displaying, via the one or more processors, at least one image (fig. 4, s408, page 5, paragraph 53); automatically identifying, by the one or more processors (fig. 2, item 80,81), at least one treating zone or target shown in the at least one image (fig. 4a, item 410) such that: (i) the one or more processors calculate and determine the at least one treating zone or target shown in the at least one image by automatically identifying one or more target locations in the image data (page 5, paragraph 53), or (ii) the one or more processors determine the at least one treating zone or target shown in the at least one image by processing and analyzing the at least one image by using CAD methods (page 5, paragraph 53); defining, via the one or more processors, at least one target point of the at least one treating zone or target (fig. 4a, s412, page 6, paragraph 54), at least one entry point, i.e. the trachea (page 6, paragraph 55, 56, fig. 4a, s416), and a trajectory between the at least one target point and the at least one entry point (page 6, paragraphs 55-56, fig. 4a, s414), the at least one target point of the at least one treating zone or target being defined on a center point of the at least one treating zone or target (page 6, paragraph 57); and corresponding or associating, via the one or more processors, the at least one entry point in the at least one image to at least one entry point for a body of a patient by displaying the entry point in the image corresponding to the trachea/ body of the patient (fig. 4b, s438).
Krimsky does not disclose expressly the center point is on a center line/ medial axis.
Partanen et al discloses the center point (fig. 4, item 408, page 13, paragraph 169) is on a center line/ medial axis (fig. 4, item 406, page 13, paragraph 168).
Krimsky and Partanen et al are combinable because they are from the same field of endeavor, i.e. medical imaging/ procedures.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to define a medial axis of a target area.
The suggestion/motivation for doing so would have been to provide a more robust, safer system by allowing defining the central area.
Therefore, it would have been obvious to combine the method of Krimsky with medial axis defining of Partanen et al to obtain the invention as specified in claim7.
Claim 42 is rejected for the same reasons as claim 7.  Thus, the arguments analogous to that presented above for claim 7 are equally applicable to claim 42.  Claim 42 distinguishes from claim 7 only in that it is a computer readable storage medium claim that carries out the method of claim 7.  Krimsky teaches further this feature, i.e. page 10, paragraph 94.
Regarding claim 7, Krimsky discloses at least one image is loaded from at least one of the following: a scanner, a PACS, an image reader or reading device, an imaging device, and a medical imaging device or system (page 5, paragraph 50).  
Regarding claim 9, Krimsky discloses wherein at least one of: (i) the at least one image is displayed in one or more panes (page 5, paragraph 53, fig. 2, item 81) and (ii) the one or more panes include at least one of: an axial view pane, a coronal view pane, a sagittal view pane, and a three dimensional (3D) view pane (page 5, paragraph 53).  
Regarding claim 15, Krimsky discloses identifying via the one or more processors, the at least one treating zone or target using image segmentation (page 5, paragraph 51).
Regarding claim 19, Krimsky discloses performing an incremental step or an ablation step, i.e. the incremental step of fig. 4b, s446.  
Regarding claim 31, Partanen et al discloses performing, via the one or more processors, a medial axis algorithm (page 4, paragraph 38).

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Krimsky in view of Partanen et al, as applied to claims 7 and 42 above, and further in view of U.S. Patent Application Publication No. 20130315440 (Frank et al).
Regarding claim 17, Krimsky (as modified by Partanen et al) discloses all of the claimed elements as set forth above and incorporated herein by reference.  Krimsky discloses further that the method includes using a device to at least one of: (i) help correspond or associate the at least one entry point to the entry point for the body of the patient (fig. 4a, item s416); and (ii) help determine the center of the at least one treating zone or target, i.e.  (page 6, paragraph 57), and Partanen et al discloses the center point (fig. 4, item 408, page 13, paragraph 169) is on a center line/ medial axis (fig. 4, item 406, page 13, paragraph 168).
Krimsky (as modified by Partanen et al) does not disclose expressly the device is a calibration device.
Frank et al discloses such devices are calibration devices (page 7, paragraph 98).
Krimsky (as modified by Partanen et al) & Frank et al are combinable because they are from the same field of endeavor, i.e. medical image processing.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to calibrate the device.
The suggestion/motivation for doing so would have been to provide a safer, more accurate system by ensuring measurements are accurate.
Therefore, it would have been obvious to combine the method of Krimsky (as modified by Partanen et al) with calibration of Frank et al to obtain the invention as specified in claim 17.

Claims 18, 24 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krimsky in view of Partanen et al, as applied to claim 7 above, and further in view of U.S. Patent Application Publication NO. 20140073907 (Kumar et al).
Regarding claim 18, Krimsky (as modified by Partanen et al) discloses all of the claimed elements as set forth above and is incorporated herein by reference.
Krimsky (as modified by Partanen et al) does not disclose expressly performing, via the one or more processors, segmentation, registration and differential image view steps to provide improved differential image(s) and to reduce or avoid generation of misleading artifacts in the image(s).  
Kumar et al discloses performing, via the one or more processors, segmentation, registration (page 10, paragraph 101) and differential image -5-view (page 10, paragraph 102) steps to provide improved differential image(s) and to reduce or avoid the generation of misleading artifacts in the image(s) (page 2, paragraph 20).
Krimsky (as modified by Partanen et al) & Kumar et al are combinable because they are from the same field of endeavor, i.e. using medical images in procedures.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use steps to reduce artifacts.
The suggestion/motivation for doing so would have been to provide a safer, more accurate system by accurately depicting anatomy.
Therefore, it would have been obvious to combine the method of Krimsky (as modified by Partanen et al) with Kumar et al to obtain the invention as specified in claim 18.
Regarding claim 24, Krimsky discloses identifying or determining, via the one or more processors, an ablation zone where ablation occurs (page 6, paragraph 57).  Kumar et al discloses identifying or determining, via the one or more processors, an ablation zone where an ablation occurred in response to the ablation step being performed by continually mapping the zones during the ablation procedure (page 9, paragraph 90).  
Regarding claim 26, Kumar et al discloses in response to the incremental step being performed: (i) scanning or re-scanning the at least one image (fig. 1, “intra-operative images”); (ii) displaying, visualizing or re-visualizing, via the one or more processors, the scanned or re-scanned at least one image (fig. 1, the intra-operative image as visualized and registered with pre-operative image); (iii) confirming, via the one or more processors, the at least one treating zone or target is the same or identifying, via the one or more processors, an updated or changed at least one treating zone or target by updating the treatment plan to the intraoperative image (fig. 1); -6- (iv) segmenting, via the one or more processors, the scanned or re- scanned at least one image (page 10, paragraph 101); (v) performing, via the one or more processors, image registration of the at least one image (page 10, paragraph 101); (vi) performing, via the one or more processors, differentiation of the scanned or re-scanned at least one image to obtain a differential margin, the differential margin of the plan (page 10, paragraph 102); and (vii) overlaying, via the one or more processors, the differential margin on the at least one image to generate or form a margin map by deforming the plan to the intra-procedural image (page 10, paragraph 102, page 4, paragraph 36).  

Claims 28-30 and 40-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krimsky in view of Partanen et al, and further in view of U.S. Patent Application Publication NO. 20140058387 (Kruecker et al).
Regarding claim 28, Krimsky (as modified by Partanen et al) discloses all of the claimed elements as set forth above and is incorporated herein by reference.
Krimsky (as modified by Partanen et al) does not disclose expressly performing, via the one or more processors, a simulation step.
Kruecker et al discloses performing, via the one or more processors, a simulation step (page 3, paragraph 32).  
Krimsky (as modified by Partanen et al) & Kruecker et al are combinable because they are from the same field of endeavor, i.e. medical image processing.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a simulation step.
The suggestion/motivation for doing so would have been to provide a safer system by predicting the results of the operation.
Therefore, it would have been obvious to combine the method of Krimsky (as modified by Partanen et al) with Kruecker et al to obtain the invention as specified in claim 28.
Regarding claim 29, Kruecker et al discloses the simulation step includes at least one of: simulating an ablation zone (page 3, paragraph 32-33), simulating an ice ball for cryoablation (page 1, paragraph 17, page 2, paragraph 22), simulating a balloon for microwave ablation (page 2, paragraph 22), and simulating or mimicking tissue deformation or movement of the patient.  
Regarding claim 30, Kruecker et al discloses changing a shape or location of the one treating zone or target to simulate or mimic tissue deformation or movement by updating the treatment plan/ ablation zones as the surgery is being performed (fig. 6, item 616-622).  Krimsky discloses part of the treating zone is the center (page 6, paragraph 57), and Partanen et al discloses the center is on the medial axis/ center line (fig. 4, item 406, 408).  
Regarding claim 40, Kruecker et al discloses storing, via the one or more processors, a planned treatment zone for the at least one treating zone or target (fig. 6, item 602); identifying, via the one or more processors, an ablation or ablated zone after ablation is performed on the treating zone or target (fig. 5, item 620 after fig. 6, item 616); and displaying, via the one or more processors, an overlaid image of the at least one treating zone or target and the ablation or ablated zone to generate a margin map (fig. 6, item 622, page 6, paragraph 63).  
Regarding claim 41, Kruecker et al discloses comparing, via the one or more processors, the stored planned treatment zone for the at least one treating zone or target with the ablation or ablated zone to determine whether the ablation or ablated zone covers the at least one treating zone or target by determining zones that need to be treated or already treated (page 7, paragraph 63).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        11/2/2022